Case: 1:21-cv-00016-MWM Doc #: 112 Filed: 04/27/21 Page: 1 of 1 PAGEID #: 559

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION (at Cincinnati)
LAURA AKER, ET AL. : Case No.: 1:21-cv-016-MWM
Plaintiffs ; Judge Matthew W. McFarland
V.
ABX AIR, INC., ET AL.
AGREED ORDER
Defendants
Plaintiffs Michelle Beavan and Edythe Bishop (together, the “Plaintiffs”) and defendant
Rumpke Consolidated Companies Inc. (“Rumpke”), by and through their respective counsel,
hereby stipulate and agree that all claims of the Plaintiffs against Rumpke asserted in this action
be, and they are, dismissed with prejudice. All of Plaintiffs’ claims remain against all other
defendants and are unaffected by this Agreed Order.

IT IS SO ORDERED AND ADJUDGED:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Wat Wesel /

BY: MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE

 

HAVE SEEN AND AGREE:

 

 

/s/ Robert A. Winter, Jr. /s/ Jonathan P. Saxton (with permission)
Robert A. Winter, Jr. (#0038673) Jonathan P. Saxton (#0042280)

P.O. Box 175883 Rendigs, Fry, Kiely & Dennis LLP

Fort Mitchell, KY 41017-5883 600 Vine Street, Suite 2650

(859) 250-3337 Cincinnati, OH 45202
robertawinterjr@gmail.com (513) 381-9288

Counsel for plaintiffs Michelle Beavan (513) 381-9206 (fax)

and Edythe Bishop jsaxton@rendigs.com

Counsel for defendant Rumpke Consolidated
Companies Inc.
